DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
(Consider IDS After Allowance)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/KR2018/010855 filed on 09/14/2018, which claims priority from the foreign application KR10-2017-0118928 filed on 09/15/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 was filed after the mailing date of the Notice of Allowance on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is found in the notice of allowance mailed on 3/16/2022
Examiner’s Note
Applicant’s arguments and Affidavit 132 filed on 01/10/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 01/10/2022 and also in light of the phone conversation that took place on 03/01/2022. The examiner proposed an examiner’s amendment to delete the word “comprised” in claims 1 and 6 to fix a minor informality. Applicant accepted. Applicant also proposed an amendment to delete “base” in claim 3 and replaced with “nucleotide” for further clarification and the Examiner agreed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in voicemail from Sunhee Lee on 03/01/2022. Claims not mentioned here will be as found in the claim set from 11/12/2021.

Claim 1 reads:
A method for enhancing skin whitening of a subject in need thereof, which comprises administering an effective amount of an extract of a culture of a Bacillus hwajinpoensis strain to the subject, 
wherein the strain is Bacillus hwajinpoensis SNC 135 with accession number of KCCM12051P; wherein the extract is an ethyl acetate fraction; and 
wherein the extract is administered in form of a composition, and the extract is in an amount of 0.005-0.01 wt% based on the total weight of the composition.



Claim 3 reads:
The method according to claim 1, wherein the strain has 16S rDNA comprising the nucleotide sequence of SEQ ID NO: 1.

Claim 6 reads:
The method according to claim 1, wherein the extract is in an amount of 0.005 wt% based on the total weight of the composition.

Reasons for Allowance
The prior art does not teach or motivate a method for enhancing skin whitening of a subject in need thereof, which comprises administering an effective amount of an extract of a culture of a Bacillus hwajinpoensis strain to the subject while including all other limitations of instant claim 1. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the method in claim 1 that results in favorable outcomes shown in the specification of the instant invention (figures 3) at the recited low concentrations. Applicant has found that its invention achieves enhanced skin whitening activity. Applicant submitted an Affidavit 132 providing evidence that the instant invention’s novelty is independent of what is taught in prior art of record such as Min (previously cited). Min teaches an extract of Bacillus Gibsonii for skin whitening and the USC 103 combination rejection rationale was based on a common ingredient found in Bacillus strains (hydroxysattabacin) and the prior office action recited that “it is assumed that 4-hydroxysattabacin is also found in Bacillus hwajinpoensis and therefore meeting the “an extract of the strain” limitation in the instant claim. The burden is on the applicant to prove that 4-hydroxysattabacin is not found in Bacillus hwajinpoensis”. Applicant submitted an Affidavit 132 that provides evidence that Bacillus hwajinpoensis in the instant invention does not comprise this compound. In light of this evidence, the motivation to combine the teachings of Min, Lampis and Yoon falls which leads the instant invention method to be non-obvious in light of the prior art. 

Conclusion
	Claims 1, 3-4 and 6-8 remain allowed with examiner’s amendments above (see notice of allowance from 3/16/2022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/Primary Examiner, Art Unit 1613